Citation Nr: 1441291	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2010 and July 2011 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence has not shown the presence of ischemic heart disease during the course of the Veteran's appeal; and even if it were found that he had ischemic heart disease, the medical evidence provides affirmative evidence to rebut any presumption that such a condition was the result of herbicide exposure during service in Vietnam. 


CONCLUSION OF LAW

Criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In this case, there is no suggestion that the Veteran has heart disease as a direct result of service.  Service treatment records fail to show any complaints of heart problems.  At the Veteran's separation physical in 1969, his heart was found to be normal.  Nearly a decade after service, in April 1977, the Veteran's heart was normal on imaging of the chest and a VA examination found the Veteran's cardiovascular system to be normal.  At an initial risk assessment at VA in June 1998, it was noted that the Veteran had hypertension, but without obvious coronary artery disease.  In March 2005, an echocardiogram showed normal left ventricular function.  As such, the Veteran was not shown to have a heart condition either in service or in the decades following service.  Of note, the Veteran did receive medical professional treatment during this time, as described, but a heart condition was simply not found.

There is also no medical or lay suggestion that the Veteran has a heart condition that specifically began during his military service or in the years that followed.  Likewise, no medical professional has even suggested that the Veteran has a heart disability that is the result of his military service.  Rather, the entirety of the Veteran's theory of entitlement is presumptive service connection.
 
Specifically, service connection may be granted on a presumptive basis for certain diseases, including ischemic heart disease, associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  The Veteran served in Vietnam during the requisite time period and he is therefore presumed to have been exposed to herbicides. 

However, for the presumption to be applicable, the Veteran must first have ischemic heart disease, as Agent Orange exposure alone is not considered to be a disability for VA purposes (e.g. evidence showing ischemic heart disease was caused by a factor other than in-service herbicide exposure).  Moreover, even if ischemic heart disease is present, the presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  

For VA purposes, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).  

In January 2010, the Veteran filed a claim seeking service connection for ischemic heart disease associated with herbicide exposure.  However, the evidence does not appear to show that the Veteran has had ischemic heart disease as defined above for presumptive purposes at any time during the course of his appeal.

The Veteran testified at a Board hearing in October 2012 that he had been diagnosed with "degenerative heart disease" at the VA hospital, but the medical records do not show such a diagnosis.  The Veteran's representative noted that the claim had been denied as it had been determined that the Veteran did not have ischemic heart disease, but neither the Veteran nor his representative pointed to any medical evidence actually establishing the presence of ischemic heart disease based on an clinical evaluation or testing during the course of the appeal.  The Veteran also specifically denied having ever experienced a heart attack, although he did assert that he was taking heart medication.  However, taking heart medication does not establish the presence of ischemic heart disease, as there are presumably many reasons to take medication beyond treatment of ischemic heart disease.

VA treatment records have been obtained and reviewed, but there is no record during the course of the Veteran's appeal that suggests that he has ischemic heart disease.

The Veteran was noted to have "Unspecified Diastolic Heart failure" in several VA records but this is not ischemic heart disease for VA purposes.  38 C.F.R. § 3.309(e).  

To investigate his claim of ischemic heart disease, the Veteran was provided with a VA examination in March 2010.  The examiner noted the Veteran's reports of having been told he had heart disease.  However, there are many types heart disease, and ischemic heart disease is just one type.  As such, even if it were established that the Veteran had "heart disease" it would not mandate that service connection be granted.  Rather, it must be shown that the Veteran has a specific type of heart disease.

At the examination, the Veteran denied ever undergoing a catheterization to identify coronary artery disease, or having received a stent, bypass or angioplasty.  The examiner also noted that there was no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, or other heart disease.  Following requisite testing, the examiner found no current, objective clinical evidence of ischemic heart disease.  Moreover, the examiner found that even if the Veteran were found to have coronary artery disease, factors other than herbicide exposure were likely to be the cause of it.  The examiner explained that the Veteran's aging, chronic tobacco use, chronic hypertension, and chronic hyperlipidemia in concert with each other would be more likely to be the cause if the Veteran developed coronary artery disease.   
The Board acknowledges the Veteran's contention that he has ischemic heart disease, and his belief that he has been told he has ischemic heart disease.  Indeed, a Veteran is considered competent in certain circumstances to relate what a medical professional had told them.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, however, the Board has obtained medical records from the medical professionals treating the Veteran, but the records simply do not show that the Veteran has been diagnosed with ischemic heart disease.  The records suggest the presence of other heart problems, but again do not show ischemic heart disease.  These records are found to be highly probative, and the absence of any clinical testing that establishes ischemic heart disease is found to outweigh the Veteran's claim that he has been told that he has ischemic heart disease. 

Moreover, ischemic heart disease is a complex medical condition that requires testing, medical training, and expertise to diagnose.  Because, the Veteran has not been shown to have such training or experience, he is not considered competent to diagnose ischemic heart disease as it is a medically complex question.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As described, the evidence does not establish the presence of ischemic heart disease, but even if ischemic heart disease were found to be present, the examiner's well-reasoned opinion would serve as affirmative evidence to the contrary to effectively rebut the presumption of service connection.  Therefore, the criteria for service connection have not been met and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in February 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained, and the Veteran denied receiving any private heart treatment at his hearing.  Additionally, the Veteran testified at a Board hearing.  

The Board notes that subsequent to the issuance of the most recent supplemental statement of the case, the reports from a VA lower extremity examination and a number of VA treatment records from 2014 were posted to the Veteran's Virtual VA page.  Although this evidence was not accompanied by a waiver of RO review, none of this evidence is relevant and material to the basis for the Board's decision, as the records do not establish, or even suggest, that the Veteran has ischemic heart disease.  There is in fact no mention of ischemic heart disease in these records.  Therefore, this evidence is not pertinent as defined at 38 C.F.R. § 20.1304(c) to the issue before the Board, and a remand for RO consideration is not required.  To the extent the evidence is relevant to the TDIU claim, that portion of the appeal is being remanded for additional consideration and therefore no prejudice exists. 

The Veteran was also provided with a VA heart examination, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d. 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for ischemic heart disease is denied.


REMAND

In May 2010, the Veteran filed a claim seeking a TDIU.  He is currently rated at 50 percent for PTSD, at 40 percent for peripheral neuropathy of the left lower extremity, at 40 percent for peripheral neuropathy of the right lower extremity, at 10 percent for tinnitus, at 10 percent for his left knee, at 10 percent for residuals of a shell fragment wound to his right calf, and at 10 percent for diabetes mellitus.  The Veteran also receives a noncompensable rating for residuals of malaria.  The Veteran's combined disability rating was 70 percent from May 2010 and 90 percent from June 2013, and he therefore meets the schedular rating criteria for a TDIU.  However, the Veteran also has several significant non-service connected disabilities which present significant barriers to employment, such as a back disability (which formed the basis for his receipt of Social Security Administration (SSA) disability) and COPD.

The Veteran worked as a self-employed carpenter from 1990 until May 2007.

The medical professional who treats the Veteran at VA has written two letters in support of his TDIU claim.  In April 2011 she wrote that the Veteran had PTSD and depression as well as back and right knee pain, and she asserted that he was unemployable as a result of these conditions.  However, as noted, the Veteran is not service connected for his back disability.  In September 2011, she wrote that the Veteran had PTSD and depression which were complicated by chronic pain, and she considered the Veteran unemployable as a result of these conditions.  However, here letters effectively consider non-service connected disabilities in finding that the Veteran is unemployable, she provides no rationale for her conclusion, and a VA psychiatric examination in 2010 suggested that the Veteran was not in fact rendered unemployable as a result of his psychiatric disability.

In March 2014, the Veteran met with VA occupational therapy where he reported falling frequently.  The Veteran was noted to use a walker, but it was unclear what the reason was that the walker was prescribed (back or service connected lower extremity problems).  Additionally, it was noted that his back was in constant pain, greater during ambulation and was often the cause of his falls.  The Veteran stated that he enjoyed doing work outside, but indicated that he had limited himself over the previous few years, and mostly read and did seated work in the house.

As described, it is unclear from the evidence of record whether the Veteran's service connected disabilities are of sufficient severity as to preclude him from obtaining or maintaining substantially gainful employment.  Therefore, a medical opinion of record is needed to resolve this appeal.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records that are not yet of record, to include any from his VA occupational therapy.

2.  Then, schedule the Veteran for a VA examination with an occupational therapist or other appropriate medical professional.  The examiner should be provided with the Veteran's claim file and asked to fully review it.  A complete rationale should be provided for any opinion expressed.  

The examiner is informed that the Veteran is service connected for PTSD, peripheral neuropathy of the lower extremities, diabetes mellitus, tinnitus, shell fragment wound residuals to the right calf, left knee disability, and malaria residuals.  He is not service connected for heart disease, for COPD, or for any back disability.

Given these facts, the examiner should specifically explain, without taking the Veteran's age into account and consistent with his education and occupational experience, the functional impairment both individually and in conjunction with one another, caused by the Veteran's service connected disabilities.

In so doing, the examiner should address the two statements by the Veteran's VA health care provided in April and September 2011 suggesting that the Veteran was unemployable.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


